                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

TALIA ROSE HALFORD,

                 Plaintiff,

v.                                                                                           CV 19-0413 JHR

ANDREW SAUL,
Commissioner of Social Security,

                 Defendant.

                         MEMORANDUM OPINION AND ORDER
          This matter comes before the Court on the Commissioner’s Motion to Alter or Amend

Judgment Pursant (sic) to Fed. R. Civ. P. 59(e). [Doc. 30], filed August 4, 2020. Ms. Halford

responded on August 17, 2020. [Doc. 31]. The parties consented to the undersigned Magistrate

Judge entering Final Judgment in this appeal of the Commissioner’s administrative denial of social

security benefits pursuant to 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73(b). [Docs.

4, 6 & 7]. Having reviewed the parties present and past briefing and the Administrative Record

(“AR”),1 the Court denies the Commissioner’s Rule 59(e) Motion, affirms its judgment entered

on July 7, 2020, and remands this case for further administrative fact finding.

     I.      BACKGROUND2

          The Court granted Ms. Halford’s Motion to Remand her case for further administrative fact

finding because the Administrative Law Judge (“ALJ”) who decided her claims for social security




1
 Documents 11 through 11-21 comprise the sealed Certified Transcript of the Administrative Record (“AR”) for this
appeal. The Court cites the Record’s internal pagination, rather than the CM/ECF document and page numbers.
2
  The full procedural history of this case is laid out in the Court’s Memorandum Opinion and Order, which granted
Ms. Halford’s Motion to Remand on July 7, 2020. [See Docs. 17, 22, 25, 27 (pp. 5-8)]. The Court only discusses here
factual background pertinent to resolution of the present Motion.

                                                        1
benefits failed to follow binding Tenth Circuit law (Trimiar v. Sullivan, 966 F.2d 1326 (10th Cir.

1992)), when she found that the 12,900 jobs within Ms. Halford’s residual functional capacity

(“RFC”) “existed in significant numbers in the national economy[.]” [See Doc. 27, p. 11 (quoting

AR at 1746)]. The Commissioner argues that this holding was error warranting amendment of the

Court’s judgment considering the Tenth Circuit decision in Garcia v. Comm’r, SSA, 817 F. App’x

640 (10th Cir. June 24, 2020) (unpublished).3 Trimiar is irrelevant in cases involving national

numbers says Garcia, at least so argues the Commissioner, because the ALJ in this case made a

factual “finding” that 12,900 national jobs was “significant” in Ms. Halford’s case. [Doc. 30, p. 3-

6]. Having considered this argument, which the Court notes mirror the arguments made in the

Commissioner’s initial Response Brief [see Doc. 22, pp. 22-24], the Court again rejects the

Commissioner’s position and finds that amending the judgment in this case would be an abuse of

discretion under Rule 59(e).

    II.      ANALYSIS

          Federal Rule of Civil Procedure 59(e) states only that “[a] motion to alter or amend a

judgment must be filed no later than 28 days after the entry of the judgment.” Fed. R. Civ. P. 59(e).

That requirement was met. Still, the Commissioner bears the burden to show that the Court has

“misapprehended the facts, a party’s position, or the controlling law.” Nelson v. City of

Albuquerque, 921 F.3d 925, 929 (10th Cir. 2019) (quoted authority omitted). Rule 59(e) “may not

be used to relitigate old matters, or to raise arguments or present evidence that could have been

raised prior to the entry of judgment.” Id. (quoting Exxon Shipping Co. v. Baker, 554 U.S. 471,

485 n.5 (2008)). It is an abuse of discretion and error of law for a district court to grant a motion


3
 As Ms. Halford points out, the Circuit explicitly stated that its “order and judgment is not binding precedent, except
under the doctrines of law of the case, res judicata, and collateral estoppel.” Garcia v. Comm'r, SSA, 817 F. App’x
640, 642 n. 1 (10th Cir. 2020) (unpublished). However, because unpublished circuit decisions are very persuasive to
courts within their jurisdiction, this Court has undertaken its duty to examine Garcia’s applicability here.

                                                          2
brought under Rule 59 which reargues or elaborates on arguments already decided or which could

have been raised prior to entry of judgment. See id. at 930. The Commissioner has failed to show

that relief is warranted under Rule 59(e).

       A. The Court did not misapprehend the facts, the Commissioner’s position, or the
          controlling law.

        “Rule 59(e) motions may be granted when the court has misapprehended the facts, a

party’s position, or the controlling law.” Nelson, 921 F.3d at 929 (quoted authority omitted). Here,

the Commissioner has failed to demonstrate any misapprehension.

       The Court explained in its Memorandum Opinion and Order granting Ms. Halford’s

Motion to Remand:

       Despite the Commissioner’s present position that ALJ Richter “explicitly found
       that 12,900 nationwide jobs was a significant number[]” and that the Court must,
       therefore, “defer to it under the highly-deferential substantial evidence standard[,]”
       [Doc. 22, p. 23], the truth is that the ALJ’s significant numbers finding was
       supported only by boilerplate statements of legal principles followed by a
       description of VE Provine’s testimony, more boilerplate statements, and a
       conclusory paragraph stating that Ms. Halford “was capable of making a successful
       adjustment to other work that existed in significant numbers in the national
       economy[]” prior to October 24, 2017. AR at 1746. The Court is thus unconvinced
       by the Commissioner’s attempt to distinguish its prior decisions in Roybal and
       Laney on the grounds that the Trimiar analysis was undertaken here, but not there.
       [See Doc. 22, p. 23].

[Doc. 27, p. 13]. The Court did not misapprehend the facts of this case: the ALJ failed to comply

with the mandates of Trimiar by offering only boilerplate statements to support her finding of

“significant numbers.” The Commissioner’s repeated argument to the contrary, [see Doc. 30, pp.

2, 4-6], does not cure the deficiency of the ALJ’s analysis.

       Second, the Court did not misapprehend the Commissioner’s position. The Court

understood that, if the ALJ properly considered the Trimiar factors, the standard of review would

be substantial evidence. [Doc. 27, p. 13]. The Commissioner clearly argues that the ALJ satisfied



                                                 3
Trimiar in reaching the factual finding that there are “significant numbers” of jobs available to Ms.

Halford.   But the ALJ referenced none of the Trimiar factors. [AR at 1746].             That alone

distinguishes this case from Garcia, where the claimant argued that the ALJ omitted discussion of

two of the pertinent factors. Garcia v. Commissioner, SSA, 817 F. App’x 640, 649 (10th Cir. 2020)

(unpublished).

       Further distinguishing Garcia, the lowest number of jobs at issue there was 20,500; here

there are only 12,900. That numerical difference is sufficient to counsel caution before leveraging

Garcia to alter this judgment. To illustrate, Magistrate Judge Vidmar addressed, post-Garcia, the

argument that an ALJ need only utter the words “significant numbers” to render a case

unreviewable by a federal district court, concluding that the Commissioner’s distinction between

“harmless error” and “substantial evidence” cases is “not as meaningful as Defendant argues.”

Mitchell v. Saul, 2020 WL 4201855, p. *6 (D.N.M. July 22, 2020). As here, Judge Vidmar noted

the ALJ’s lack of discussion of any Trimiar factors, leaving “no analysis of any kind explaining

how the ALJ determined that 12,900 was significant.” Id.

       Further delimiting Garcia, the Tenth Circuit issued another unpublished decision, Kimes

v. Commissioner, SSA, 817 F. App’x 654 (10th Cir. 2020), albeit in the harmless error context,

calling 16,000 jobs “a relatively low number[.]” Id. at 659. In sum, the Court followed the

controlling law in this case and is unpersuaded that Garcia requires this Court’s judgment to be

altered or amended.

       As the Court has not misapprehended the facts, the Commissioner’s position, or the

controlling law, the Commissioner has not met the standard for relief under Rule 59(e).




                                                 4
          B. The Commissioner’s arguments were or could have been raised before entry of
             judgment in this case.

          Apart from its substantive inadequacy, the Commissioner’s motion is procedurally barred.

Rule 59 “may not be used to relitigate old matters, or to raise arguments or present evidence that

could have been raised prior to the entry of judgment[,]” Nelson, 921 F.3d at 929 (quoting Exxon

Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008)). To grant a Rule 59 motion which only

reargues or elaborates on arguments already decided or which could have been raised prior to entry

of judgment is an abuse of discretion. See id. at 930. Citation to Garcia does not rejuvenate the

Commissioner’s original arguments, not only because Garcia is distinguishable, but also because

the Commissioner could have alerted the Court to Garcia before entry of judgment; the Tenth

Circuit filed Garcia on June 24, 2020, before judgment was entered in this case on July 7, 2020.

[Doc. 31]. Therefore, to rely upon Garcia and amend this judgment would be an abuse of

discretion.

   III.       CONCLUSION AND ORDER

          Wherefore, because the Commissioner failed to meet the requirements of Rule 59 to amend

a judgment, the Court denies his Motion. [Doc. 30]. The Court’s judgment is undisturbed, and this

case is remanded to the Administration for further fact finding consistent with Trimiar.



                                                      __________________________
                                                      JERRY H. RITTER
                                                      U.S. MAGISTRATE JUDGE
                                                      Presiding by Consent




                                                 5
